                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF HAWAII
                                                OFFICE OF THE CLERK
                                           300 ALA MOANA BLVD., RM C-338
                                              HONOLULU, HAWAII 96850
SUE BEITIA                                                                                          TEL (808) 541-1300
  CLERK                                                                                             FAX (808) 541-1303




                                                    May 30, 2019



         Circuit Court of the First Circuit, State of Hawaii
         Ka’ahumanu Hale
         777 Punchbowl Street
         Honolulu HI 96813 – 5093


                   Re:   BOUNLOP PHANTHALASY VS. HAWAIIAN AGENTS, INC.; ET AL.
                         USDC Case No. CV 18-00285 JAO-WRP
                         First Circuit Court Case No. CV 18-1-0820-05 BIA

         Dear Clerk,

                 Please be advised that on May 30, 2019 this case was remanded to the Circuit Court of the
         First Circuit, State of Hawaii. Enclosed is a certified copy of the “Order Granting Defendant and
         Counterclaim Plaintiff Hawaiian Agents, Inc.’s Motion for Summary Judgment”, filed May 30,
         2019, ECF No. 39, “Defendant Hawaiian Agents, Inc.’s Answer to Complaint; Counterclaim;
         Summons; Certificate of Service”, filed July 24, 2018, ECF No. 2 and Docket Sheet.



                                                       Sincerely Yours,

                                                       SUE BEITIA, CLERK

                                                       by: /s/ EA
                                                          Deputy Clerk

         cc: all counsel of record via CM/ECF




         To clerks office only:
         Please acknowledge receipt on the copy of this letter and return.

         Date: _________________________          By: __________________________________________
